Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180109812 A1-Tsai et al (Hereinafter referred to as “Tsai”, in view of US 20170006309 A1-Liu et al (Hereinafter referred to as “Liu”).
Regarding claim 1, Tsai discloses  an image decoder (Fig 1, element 108) comprising:
Circuitry ([0109], circuitry); and
a memory coupled to the circuitry ([0030], memory with processor); wherein the circuitry, in operation:
performs a first partitioning including using a first partition mode, without parsing first splitting information indicative of the first partition mode, to split a first block into a plurality of second blocks, wherein the first block is one of a plurality of first blocks split from a picture (according to instant applicant’s publication, [0217], the first partition means that a block splitting process performed without the use of splitting information that is added into a bitstream. For example, the first partitioning may be, a partitioning process performed using a predetermined slice. To be consistent with applicant’s specification, Tsai discloses in [0071], encoder receiving a predetermined slice that is partitioned into a first set of units, CTUs (first partition mode; [00005], discloses each slice can be partitioned into coding tree units);
performs a second partitioning on a second block ([0071], wherein partition each unit into a set of second unit, CU; [0006], CTU can be further partitioned into CU) which is one of the plurality of second blocks block ([0071], wherein partition each unit into a set of second unit, CU), by parsing second splitting information indicative of a second partition mode (According to instant applicant’s publication, information on the second partitioning is for example, information indicating how a CTU was recursively split, and a partitioning method; information indicating whether to split a block or information indicating whether to split a block into four, three, or two  sub-blocks; information indicating a split direction. To be consistent with applicant’s specification, Tsai discloses in [0020], partitions are signaled. In addition, in [0063], discloses that the splitting process can be iterated until the size of a node reaches a minimum allowed CU size, which is signaled in the SPS. This results in a recursive structure specified by a coding tree; in addition, [0082], discloses a split direction being indicated. [0065 discloses relevant information being transmitted to the decoder. It is obvious that in order to decode, the decoder parses the relevant information to reconstruct it) and using the second partition mode to split the second block into a plurality of coding units (CUs) ([0063], using a recursive structure to split into CU; [0071], wherein partition each unit into a set of second unit, CU.; [0073] discloses CU being signaled in the bitstream by the slice header)), wherein the second partition mode prohibits a quad tree splitting of the second block in response to that the second block is located adjacent to an edge of the picture and that dimensions of the second block satisfy a second condition ([0073], wherein if the current CU size is not larger than 16x16, only BT is used. Therefore, if only BT is used, then it would be inherent that Quad tree is prohibited regardless if the block is located to an edge of a picture or not. Since the claim never species that the Quad tree splitting was only prohibited on the bases of a block being adjacent to the edge of a picture, it would be obvious to one of ordinary skilled in the art that prohibiting the quad tree in a broad manner would include all aspects including a block being adjacent to an edge; [0084] discloses that the quad tree splitting process will be terminated (prohibited) based on a size condition); and 
decodes the plurality of CUs ([0035], decoding).
Tsai fails to explicitly disclose performing a second partitioning on a second block by parsing second splitting information indicative of a second partition mode and using the second partition mode to split the second block into a plurality of coding units (CUs)
However, in the same field of endeavor, Liu discloses performing a second partitioning on a second block([0100], wherein each CTU is split into coding units or CU) by parsing second splitting information indicative of a second partition mode ([0101], wherein each quad tree structure may provide a syntax. I.e. a node in the quad tree may include a split flag indicating splits. The syntax elements may be defined and using the second partition mode to split the second block into a plurality of coding units (CUs) ([0100], wherein each CTU is split into coding units or CU is interpreted as using the second partition mode) decodes the plurality of CUs ([0239], decoding).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system disclosed by Tsai to disclose performing a second partitioning on a second block by parsing second splitting information indicative of a second partition mode and using the second partition mode to split the second block into a plurality of coding units (CUs) as taught by Liu, to prevent characteristics of the DMM prediction modes and characteristics of the transform tree subdivision from interfering with each other (abstract, Liu).
Regarding claim 2, Tsai discloses the image decoder of claim 1, wherein the circuitry uses the first partition mode to split the first block in response to a first condition being satisfied ([0073], wherein splitting based on condition).
Regarding claim 3, Tsai discloses the image decoder of claim 2, wherein the circuitry uses the first partition mode to split the first block in response to that the first block is located adjacent to an edge of the picture ([0064],subdividing based on CU boundaries).
Regarding claim 4, Liu discloses the image decoder of claim 2, wherein the circuitry uses the first partition mode to split the first block in response to that the first block has a rectangular shape ([0113], splitting based on a rectangular shape).
Regarding claim 5, Tsai discloses the image decoder of claim 2, wherein the circuitry uses the first partition mode to split the first block in response to that dimensions of the first block satisfy the first condition ([0073], splitting based on dimensions).
Regarding claim 6, Tsai discloses the image decoder of claim 1, wherein the first partition mode allows at least one of a quad tree splitting and a binary splitting ([0011]).
Regarding claim 7, Tsai discloses the image decoder of claim 1, wherein the second partition mode prohibits a quad tree splitting of the second block in response to that the second block has a rectangular shape ([0073], wherein if the current CU size is not larger than 16x16, only BT is used. Therefore, if only BT is used, then it would be inherent that Quad tree is prohibited regardless if the block is located to an edge of a picture or not. Since the claim never species that the Quad tree splitting was only prohibited on the bases of a block being adjacent to the edge of a picture, it would be obvious to one of ordinary skilled in the art that prohibiting the quad tree in a broad manner would include all aspects including a block being adjacent to an edge; [0084] discloses that the quad tree splitting process will be terminated (prohibited) based on a shape condition);.
Regarding claim 8, Tsai discloses the image decoder of claim 1, wherein the second splitting information indicative of the second partition mode does not include a flag indicative of the quad tree splitting ([0084], no splitting syntax is indicated)
Regarding claim 9, Tsai discloses the image decoder of claim 1, wherein the second splitting information indicative of the second partition mode includes at least one of a flag indicative of a binary tree splitting ([0084], no splitting syntax is indicated) and a flag indicative of a ternary tree splitting ([0059], triple Tree is interpreted as Ternary).
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12, in addition, Liu discloses an entropy decoder which, in operation, receives and decodes an encoded bitstream to obtain quantized transform coefficients (Fig 10, decoder), an inverse quantizer and transformer which, in operation, inverse quantizes the quantized transform coefficients to obtain transform coefficients and inverse transform the transform coefficients to obtain residuals (Fig 10, elements 154 and 156), an adder which, in operation, adds the residuals outputted from the inverse quantizer and transformer and predictions outputted from a prediction controller to reconstruct blocks (Fig 10, element 158), and the prediction controller coupled to an inter predictor, an intra predictor, and a memory, wherein the inter predictor, in operation, generates a prediction of a current block based on a reference block in a decoded reference picture; and the intra predictor, in operation, generates a prediction of a current block based on an encoded reference block in a current picture, wherein the prediction controller, the inter predictor, and the intra predictor form a predictor 
Regarding claim 13, analyses are analogous to those presented for claim 3 and are applicable for claim 13
Regarding claim 14, analyses are analogous to those presented for claim 4 and are applicable for claim 14
Regarding claim 15, analyses are analogous to those presented for claim 5 and are applicable for claim 15
Regarding claim 16, analyses are analogous to those presented for claim 1 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 3 and are applicable for claim 17
Regarding claim 18, analyses are analogous to those presented for claim 4 and are applicable for claim 18
Regarding claim 19, analyses are analogous to those presented for claim 6 and are applicable for claim 19
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20
Claims 10-11 rejected under 35 U.S.C. 103 as being unpatentable over US 20180109812 A1-Tsai et al (Hereinafter referred to as “Tsai”, in view of US 20170006309 A1-Liu et al (Hereinafter referred to as “Liu”), in view of Patent 10721492 B2-Son et al (Hereinafter referred to as “son”)
Regarding claim 10, Tsai discloses the image decoder of claim 1 (see claim 1), 
Tsai and Liu fail to explicitly disclose in detail wherein the second splitting information indicative of the second partition mode includes information indicative of a split direction.
However, in the same field of endeavor, Son discloses wherein the second splitting information indicative of the second partition mode includes information indicative of a split direction (column 11, lines 12-20, wherein horizontal and vertical split flags are split direction flags).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the imaging optical system 
Regarding claim 11, Tsai in view of Son discloses the decoder of claim 10, wherein the second splitting information indicative of the second partition mode indicates application of a binary tree splitting in a horizontal direction to the second block located adjacent to a horizontal edge of the picture (Tsai, [0066]). (Son, column 11, lines 12-20, wherein horizontal and vertical split flags are split direction flags).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487